Citation Nr: 1024944	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for memory loss with possible 
dementia.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Montgomery, 
Alabama Department of Veterans' Affairs (VA) Regional Office 
(RO).

By a March 2010 rating decision, the issue of entitlement to 
service connection for patchy alopecia was granted.  As this 
constitutes a full grant of the issues on appeal, this matter is 
no longer in appellate consideration before the Board.  


FINDING OF FACT

The Veteran is not currently diagnosed with memory loss, dementia 
or other neurological, psychiatric or cognitive impairment.


CONCLUSION OF LAW

Memory loss with possible dementia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the August 2004 rating decision, he was 
provided notice of the VCAA in June 2004.  An additional VCAA 
letter was sent in December 2008.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
December 2008 and March 2010, pertaining to the downstream 
disability rating and effective date elements of his claim with 
subsequent re-adjudication in a March 2010 Supplemental Statement 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).


Analysis

The Veteran contends that his current symptoms of memory loss are 
related to his active service.  In a June 2004 statement, the 
Veteran reported that his memory loss with possible dementia was 
service-connected, however, he also stated that the  memory loss 
may be minor and due to the overwhelming college studying and 
extra stress that he had been going through lately.  

Service treatment records reflect that upon entry into active 
service, the Veteran did not report any problems with memory loss 
or any neurological, psychiatric or cognitive disabilities and 
the entrance examination found no neurological or psychiatric 
abnormalities upon clinical evaluation.  Periodic examinations 
and reports of medical history from January 1984, November 1985, 
February 1989, October 1998, November 1998 and August 2003 
reflect no findings or complaints of a memory loss, cognitive 
impairment, neurological abnormalities or psychiatric 
abnormalities.  In May 2000 the Veteran reported that his mental 
health was excellent.  A March 2004 service treatment report 
reflects that the Veteran reported not being able to find his 
identification card in his checkbook and his wife complained 
about his memory, which he reported did not affect his job.  
Following a mental status examination he was diagnosed with 
trouble with memory and possible pre-senile dementia and was 
planned to be referred for formal cognitive testing.  No findings 
of this formal cognitive testing were located in the Veteran's 
service treatment reports.  Upon retirement from active service, 
the Veteran reported a history of memory loss, noted that he was 
treated for memory loss in 2004 and reported that he was referred 
for psychiatric testing.  In his retirement examination, no 
neurological or psychiatric abnormalities were noted upon 
clinical evaluation.  

In a June 2004 VA general medical examination, the Veteran 
reported that his memory loss has been present since 1988 and he 
often forgets recent things, such as people's names and where he 
places things.  He reported having no known chemical exposures 
and no history of cerebrovascular accidents or transient ischemic 
attacks.  The examiner listed memory loss as one of the Veteran's 
problems, however, no diagnosis was made at this time.  

In a June 2004 VA examination of the brain and spine, the Veteran 
reported that, in reference to the March 2004 treatment in 
service for memory problems, he was referred for formal testing 
and a head computerized tomography scan but neither had been 
performed yet.  The Veteran reported that he started noticing 
difficulty in 1988, with problems remembering what he had done a 
few days prior and misplacing things such as keys, papers and his 
checkbook.  He stated that the symptoms were mild and he never 
sought an evaluation at that time.  The Veteran reported that 
over the years his symptoms have gotten only slightly worse and 
he cannot remember things that he had done in prior days.  He had 
no difficulty with handling his financial affairs, driving, 
activities of daily living or work.  He denied any head trauma 
with loss of consciousness or past meningitis.  The examiner 
noted mild forgetfulness in the diagnosis and found that the 
Veteran did not clearly have a neurodegenerative process.  The 
examiner also noted that the Veteran mentioned some anxiety and 
stress in the past which could contribute to this forgetfulness, 
but he did not appear depressed at this time.  The examiner 
stated that additional testing would be ordered for any secondary 
causes of memory problems.  

In a January 2009 VA examination, the Veteran denied any history 
of heart problems or stroke.  He reported a history of having 
stitches in the back of his head when he collided with another 
player on the baseball field in the 1980's with no loss of 
consciousness.  He reported no other history of a head injury or 
loss of consciousness.  The Veteran was provided with a 
psychiatric evaluation and memory testing.  He reported that 
problems with short term memory began in service in 1988 and he 
was having problems remembering intended activities, word 
finding, what happened in the weeks prior.  The Veteran also 
reported that he lost his checkbook, wallet and keys frequently.  
He denied any significant problems at work because he was able to 
use a notebook and computer and he denied any other significant 
cognitive problems.  The Veteran also reported no significant 
occupational functioning problems and that his memory problems 
did not interfere substantially with his job performance.  No 
diagnosis was provided as this was deferred until 
neuropsychological testing was performed.  The examiner found 
that the Veteran did not appear to meet the criteria for any Axis 
I disorder at this time, however, the cognitive problems could 
not be fully assessed using the mental disorder examination alone 
and neuropsychological testing would be required.  

In an April 2009 VA examination, the Veteran underwent a 
neuropsychology evaluation.  He again reiterated one incident in 
the 1980's where he was playing softball and collided with 
another player, requiring several stitches.  He denied loss of 
consciousness, headache or nausea following this incident.  His 
medical history was negative for cerebrovascular accident, 
traumatic brain injury or central nervous system infections.  The 
examiner found that while the neuropsychological data would 
suggest that the Veteran was functioning below, and in some 
instances well below the expected range on measures of working 
memory, attention, concentration, language abilities, 
visuoperceptual skills and executive functioning, he obtained 
variable results on measure of cognitive symptom validity.  
Therefore, the examiner concluded that the results of the present 
evaluation likely did not represent a valid and true 
neurocognitive profile and could not be reliably interpreted in 
terms of his present functioning.  The examiner further found 
that, although the Veteran reported intermittent episodes of 
irritability, these appeared to be related to his frustration at 
not remembering things "like he should" and he did not appear 
to meet the criteria for any Axis I disorder such as depression, 
anxiety or PTSD.  Finally, the examiner concluded that based upon 
a clinical interview with the Veteran and his wife, it appeared 
that he had not incurred any significant impairment in 
occupational and/or social functioning as a result of any 
neurocognitive deficits, and therefore he was not diagnosed with 
any cognitive disorder at this time.  No diagnosis was listed in 
Axis I, and it was noted that the Veteran did not meet the 
criteria for any psychiatric or cognitive disorders.  

Based upon the above discussed evidence, the Board finds that the 
Veteran does not have a currently diagnosed disability of memory 
loss, dementia, cognitive impairment, neurological impairment or 
psychiatric impairment for which service connection can be 
granted.  In this regard, the Board notes that while the June 
2004 VA examiner in the general medical examination listed memory 
loss under the Veteran's problems, a diagnosis was not made of 
memory loss.  Moreover, while the June 2004 VA examiner in the 
brain and spine examination noted mild forgetfulness in his 
diagnosis, he found that the Veteran did not clearly have a 
neurodegenerative process and that additional testing was 
required to fully assess any cognitive problems.  Finally, the 
January 2009 and April 2009 VA examiners concluded, based upon 
psychiatric and neuropsychology evaluations and testing, that the 
Veteran did not meet the criteria for any psychiatric or 
cognitive disorders and that he had not incurred any significant 
impairment in occupational and/or social functioning as a result 
of any neurocognitive deficits.  

With respect to the Veteran's reports of memory loss, the Board 
notes that he is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements that his current 
memory problems began in 1988 during his military service, 
however, as clinical testing and clinical evaluation is necessary 
to diagnose any cognitive, neurological or psychiatric disorder, 
the Veteran is not competent to specify that his memory loss 
problems were a disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that a second medical evaluation would be 
futile as the April 2009 VA examiner noted that while the 
neuropsychological data would suggest that the Veteran was 
functioning below, and in some instances well below the expected 
range on measures of working memory, attention, concentration, 
language abilities, visuoperceptual skills and executive 
functioning, he obtained variable results on the measure of 
cognitive symptom validity and the test results could not be 
relied upon.  The Board notes the January 2009 and April 2009 VA 
examinations provided all the necessary testing for determining 
whether the Veteran had some functional impairment and could not 
be relied upon because they were dependent on the measure of 
cognitive symptom validity, which is based upon the Veteran's own 
reliability in performance.  The Board notes that the 
neuropsychological testing provided in April 2009 was not found 
to be faulty or inaccurate.  Rather, this testing was based upon 
the validity of the Veteran's own performance which was found to 
be unreliable.  Therefore, any subsequent neuropsychological 
testing which may demonstrate that the Veteran was functioning 
below the expected range, would ultimately have to rely on the 
Veteran's cognitive symptom validity measure which, is dependent 
on the Veteran's reliability in testing.  As such, any further 
testing would be of no probative value without the Veteran's 
reliable performance.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (diagnosis can be no better than the facts alleged by the 
appellant"); see Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

As the Veteran does not have a currently diagnosed disability of 
memory loss, dementia, cognitive impairment, neurological 
impairment or psychiatric impairment, service connection cannot 
be granted.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for memory loss with possible dementia is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


